Porter, J.

delivered the opinion of the cornt.
This case presents the question whether the right of reversion, in the donor, extends to the real estate and slaves given by him, which may be found in the succession of the donee, the donee having died, leaving a child, and that child being also deceased previous to the donor.
It arises on the 904th article of our code, which is in these words: “Ascendants, to the exclusion of all others, inherit the real estate and slaves given by them to their children, or their descendants of a more remote degree, when these objects are found in the succession.”
This article, as given in the French language, varies considerably from, and presents a quite contrary idea to that presented by the English text. It is as follows: “Les ascendans succhdent a V exclusion de tons autres, aux biensfonds et aux esclaves, par eux données a leurs enfants ou descendans décédés sans posterérité, lorsque les objects données se trouvent dans la succession.”
The condition on which the right of the donor is here given, namely, that if the donee shall die without posterity, is not inserted in the law as printed in English. The French text corresponds with the 747th article of the Napoleon Code, which, in turn, is taken from the Customs of Paris and Orleans.
There was scarcely a more vexed question in the ancient French jurisprudence than that now before the court. A great many authors of celebrity are found on each side, a.nd the decisions of several Parliaments present a great diversity of opinion, both as to the right of the donor, and the objects *22on which it should be exercised. A full statement of the question, with a list of the conflicting authorities, will be found in Merlin’s Repertoire verbo Reversion, vol. 13. The Napoleon Code, by re-enacting, without any additional provision, the article of the Custom of Paris, has left the subject still in doubt. The Court of Cassation, it is true, has given a decision which establishes the right of the father to inherit; but the opinion of the highest tribunal in that country does not appear to have settled the question. It is still discussed and disputed. Toullier Droit Civil Frangois, vol. 4, no. 243. Delvincourt, vol. 2, 246. Paillette, note on the 74-7f/i art. Napoleon Code, Sirey, Code Napoleon, annoté, 259, note 12.
These authorities, as they favored the pretensions of the respective parties, have been read, and commented on by their counsel. But we have derived little aid from them in deciding the case before us. The phraseology of the Louisiana Code differs so materially from that of the Napoleon, that we are compelled to put a different construction on our law.
By the article in the Napoleon Code, the right of the donor does not accrue, unless the donee should die without posterity. In ours, no such condition is annexed. The donor, it is said, inherits to the exclusion of all others, and consequently the posterity of the donee does not take in preference to him. The 904th article, however, as printed in French,, makes it a condition of the donor’s taking back the property, that the donee should die without posterity. Wet have labored hard to reconcile these texts; but, after every effort in our power, have been unable to do so. They present distinct and contradictory ideas to the mind, and being thus in conflict, the English, under the provision contained in the constitution of this state, must prevail. We have looked into the report of the juris consults who were appointed to draw up the late amendments made to our code, in the hope of finding something which might tend to elucidate this question; but what we see there only increases the embarrassment. They report the article in French, as it is now found in the French language, in our code, that is, making the right of the donor *23depend on. the donee’s dying without posterity. (We have not the English copy within our reach.) And, yet, they say their object was to prompt to acts of benevolence of this kind by conferring a right on the donor, to the property given, to the exclusion of all other heirs, called by law in preference to them, to the succession of the donee. The attainment of this object is not easily seen by their proposal of a law, which made the property on the death of the donee, pass to his children. But the English text of the Louisiana Code has given full effect to their intention. On this view of the subject, the judgment of the court below must be reversed— no right having been acquired by the child of the donee, none could pass to its father on its death.*
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed: And it is further ordered, adjudged and decreed, that the plaintiff do recover of the defendants the one-half of the property claimed by them in the petition: And it is further ordered, that this cause be remanded to the District Court, with directions to make, or cause to be made, the partition claimed by the plaintiff: and it is further ordered, that-the defendants pay costs in both courts.

 After the return of Judge .Porter from Circuit he examined the engrossed copy of the amendments to the Civil Code in the Secretary of State’s Office, and found the 904th article to be the same in both languages. But the English text of the law has not yet been promulgated, as it was enacted.